Exhibit 10.1


EMPLOYMENT AGREEMENT


This is an Employment Agreement (“Agreement”) dated this 1st of April, 2009, by
and between MedPro Safety Products, Inc., a Nevada corporation, (“Company”), and
Marc T. Ray, presently residing in Lexington, Kentucky (“Executive”).


RECITALS


A.
Whereas, Company presently employs Executive and Executive and Company now
desire to enter into this Agreement to reflect the terms and conditions of
Executive’s continued employment with Company as its Chief Financial Officer;
and



B.
Whereas, Executive desires to accept such continued employment on the terms and
conditions herein set forth.



NOW, THEREFORE, in consideration of the foregoing and of the covenants and
conditions herein contained, the parties hereto agree as follows:


1.           Employment.  Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment by Company, upon the
terms and conditions set forth in this Agreement.
 
2.           Term.  The term of this Agreement shall be the thirty-six (36)
consecutive month year period commencing January 1, 2009 (“Effective Date”), and
ending on December 31, 2011 (the “Term”), unless terminated sooner pursuant to
Paragraphs 9 and 10 below. After the Term, this Agreement shall be automatically
renewed for additional twelve (12) consecutive month periods (the “Additional
Term(s)”), unless Company or Executive provides prior written notice of its or
his intention for this Agreement not to be renewed, which written notice shall
be provided not less than thirty (30) days prior to the expiration of the Term
or any Additional Term.  Any reference to Term herein shall include the initial
Term and any Additional Term unless expressly provided to the contrary.
 
3.           Duties.  During the Term, Executive shall hold the position of
Chief Financial Officer for Company and such other affiliates as requested by
Company.  Provided, however, Company may alter the title and position held by
Executive at any time, in its sole and absolute discretion.  Executive shall
perform the duties customary for that position or any other position held by
Executive, and such other duties as Company may from time to time reasonably
assign to him.  Executive agrees to use his best efforts for the benefit of
Company and its affiliates, and throughout the Term shall devote his entire
time, attention, and energies to the business of Company and its
affiliates.  Executive shall not, without Company's prior written consent,
engage in other business activities during the Term; provided, Executive may
invest his assets in such form or manner as will not be adverse to the interests
or reputation of Company and will not require any services on his part in the
operation of the affairs of the enterprises in which the investments are
made.  The Company realizes that the Executive has some continuing obligations
with regards to other business entities and associated matters.  The Executive
acknowledges that these matters will not create any conflict of interest with
the Company, and will not interfere with the execution of the Executive’s
duties.  The Company will allow the Executive reasonable time to fulfill his
obligations concerning these matters.
 
4.           Compensation.  During the Term, Executive's compensation for duties
performed under this Agreement shall consist of the following:
 
An Annual Base Salary of Two Hundred Fifteen Thousand Five Hundred Dollars and
no/100 ($215,500.00) (“Annual Base Salary”), to be paid in accordance with the
customary payroll practices of Company at such times as the President/COO, CEO
or the Board of Directors, if so authorized, may determine, with any increases
as determined by the President/COO, CEO or the Board of Directors, if so
authorized in its sole and absolute discretion.  Such adjustment shall be made,
as necessary, to cover the period from the effective date to the first payroll
in April 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
Annual bonus compensation of up to 70% of Executive’s Annual Base Salary, as the
Board of Directors of Company or the CEO may determine in its sole and absolute
discretion.
 
Company shall withhold from any such amounts payable to Executive any applicable
social security, federal, state or local taxes.
 
5.           Employee Benefits.  During the Term, Executive shall be eligible
for the following benefits:
 
Executive shall be entitled to participate in employee benefit plans, policies
and practices sponsored by Company for the benefit of its employees, upon the
same terms and conditions as other employees of Company, including vacation and
holiday time; provided nothing in this Agreement shall affect Company’s right to
amend, modify or otherwise terminate any such plans, policies and practices in
its sole and absolute discretion.
 
Upon termination of Executive’s employment without “cause” (as defined below),
Company shall pay or reimburse Executive for the premiums associated with
continued medical coverage under Company’s medical plan should Executive elect
to continue such coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended.
 
Company shall establish and maintain a stock option arrangement for its
management group which shall grant Executive options to purchase stock pursuant
to the terms and conditions of the arrangement.
 


6.           Reimbursement of Expenses.  Company shall reimburse Executive for
all reasonable travel, entertainment, and similar expenses that Executive incurs
in promoting the business of Company and its affiliates, subject to policies and
directives from Company.  The Company shall also reimburse Executive for all
associated expenses for professional education, certifications, and other
ongoing educational seminars, training, and courses taken.  This will include
direct costs, travel, lodging, and other related expenses.  The Executive shall
submit such courses for approval by the President/COO or the CEO prior to
incurring such expenses.
 
7.           Facilities.  Company shall provide Executive with an office, books,
stenographic and technical help, and such other facilities, equipment, supplies
and services as are suitable to his position and adequate for the performance of
his duties.
 
8.           Confidentiality, Nonsolicitation and Noncompetition.
 
Disclosure of Information.  Executive acknowledges and agrees that Company’s
operations, financial reports, customer information, strategic plan, salary and
employee information, and other confidential information pertaining to Company’s
operations and business affairs, as the same may exist from time-to-time,
including but not limited to any information not generally known in the industry
in which Company is or may be engaged, are valuable, special and unique assets
of Company’s business, and Executive shall not (without Company’s prior written
consent), either during Executive’s employment or thereafter, for any reason or
purpose whatsoever, disclose any such information to any person, firm,
corporation, association, or other entity.  Company may protect this interest by
seeking and obtaining a court injunction.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Return of Materials.  Executive agrees to deliver, within three (3) days after
he is no longer affiliated with Company, any and all property of Company,
including any Confidential Material (whether made, written or obtained by
Executive or others) that is in his possession, custody or control.  Executive
agrees that he shall retain no copies of such material.  For purposes of this
Agreement, “Confidential Material” shall include, but not be limited to, any
writing, computer data, photograph, or other written material or tangible thing,
obtained by Executive as a consequence of or through his relationship with
Company, and containing any confidential information, including any information
not generally known in the industry in which Company is or may be engaged.  This
shall include, without limiting the generality of the foregoing, customer lists,
price or fee lists, financial date, forms and manuals, procedures, instructions,
records, computer programs, notes, notebooks, and all other material of a trade
secret, proprietary, or confidential nature.
 
Nonsolicitation of Employees, Etc.  Executive hereby covenants and agrees that
during the term of Executive’s employment with Company and throughout the
Restricted Period, Executive will not, directly or indirectly, solicit, divert,
induce, encourage or attempt to solicit, divert, induce or encourage any person
who was any employee, agent, consultant, independent contractor, vendor,
supplier or service provider of Company or its affiliates at the time of his
termination of employment or within six (6) months prior to such termination of
employment, to leave or reduce his or her employment, relationship or other
arrangement with Company or any of its affiliates.  Further, during the
Restricted Period, Executive shall not directly or indirectly, on behalf of
himself or another person or entity, hire, engage the services of, or attempt to
hire or engage the services of, any person or entity who was an employee, agent,
consultant, independent contractor, vendor, supplier or service provider of
Company or its affiliates at the time of Executive’s termination of employment
or within six (6) month prior to such termination.
 
Nonsolicitation of Customers.  Executive hereby covenants and agrees that during
the term of Executive’s employment with Company and throughout the Restricted
Period, Executive will not, directly or indirectly, solicit, divert, induce,
encourage or attempt to solicit, divert, induce or encourage any customer of
Company or its affiliates at the time of his termination of employment or within
six (6) months prior to such termination of employment, to terminate or reduce
the customer’s relationship with Company or any of its affiliates.  Further,
during the Restricted Period, Executive shall not directly or indirectly, on
behalf of himself or another person or entity, hire, provide products or
services to any person or entity or engage the services of, or attempt to hire
or engage the services of, any person or entity who was a customer of Company or
its affiliates at the time of Executive’s termination of employment or within
six (6) month prior to such termination.
 
Noncompetition.  Executive hereby covenants and agrees that during the Term of
Executive’s employment with Company and throughout the Restricted Period,
Executive will not, either directly or indirectly, in any capacity (including,
but not limited to, in the capacity as an employer, employee, sole proprietor,
principal, partner, member, officer, director, stockholder, consultant, agent,
independent contractor or service provider (other than a minority shareholder or
other equity interest holder of not more than 1% of a company whose equity
interests are publicly traded on a nationally recognized stock exchange or
over-the-counter), on his own behalf or in the service or on behalf of others,
engage in, have any equity or profit interest in, advise, manage, or render or
perform services to any business entity or individual engaged in business which
is in competition with Company or its affiliates or provides products similar to
those provided by Company or its affiliates within any country wherein Company
or any of its affiliates has customers, an office, an operation, sells or
markets their products or services.
 
Restricted Period.  For purposes of this Agreement, the “Restricted Period”
shall mean the period ending on the later of, (i) the expiration of Executive’s
Term of employment as set forth in this Agreement, or (ii) two (2) years after
Executive terminates employment  with Company or any of its affiliates.  The
running of the Restricted Period shall be tolled for any period during which
Executive is in violation of the restrictions set forth herein.
 
Enforcement.  Executive acknowledges that the duties, obligations and
restrictions imposed upon him in this Agreement are special, unique and of an
extraordinary character, and that in the event of Executive’s breach or
threatened breach of any portion of this Agreement, the damage to Company and
its affiliates would be irreparable or could not be adequately measured in money
damages.  Executive represents and further acknowledges that any breach or
threatened breach of his duties, obligations and restrictions under this
Agreement will cause Company and its affiliates immediate and irreparable
injury, loss and damage before legal notice can be had upon Executive, or his
attorney, or before a judicial hearing can be held.  Therefore, Executive agrees
that Company may protect its interest by seeking and obtaining specific
performance or a court injunction (both temporary and permanent), in addition to
any provable money damages, costs and reasonable attorneys fees, along with any
other remedies they may have at law and equity, for any breach or threatened
breach of the Agreement.  Executive also agrees that it is important for any
prospective person or business entity entering into an arrangement with
Executive which might be impacted by the restrictive covenants set forth herein
to be made aware of this Agreement.  Accordingly, Executive further agrees to
provide a copy of this Agreement to any person or business entity with whom he
considers entering into any arrangement of any nature which would be impacted by
this Agreement.   Should Executive fail to provide this information, Executive
further agrees that Company may forward a copy of this Agreement to any person
or business entity entering into an arrangement of any nature with Executive
which it believes would be impacted by this Agreement and Executive releases
Company and its affiliates from any and all claimed liability or damage by
virtue of such disclosure.  The provisions of this Paragraph 8 shall survive the
termination of this Agreement for any reason, including but not limited to, the
expiration of the Term.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.           Death or Disability.  If during the Term, Executive dies or becomes
unable to perform his duties hereunder because of “disability,” the Term shall
be deemed to have ended and all obligations of Company under this Agreement
shall cease immediately; provided Executive or his personal representative shall
be entitled to be paid for services rendered up to the time of “disability” or
death. Solely as used in this Paragraph, “disability” shall mean Executive's
inability (as determined under the long-term disability plan maintained by
Company, if applicable, or if not, by a physician mutually selected by the
parties) due to illness or physical or mental incapacity, to adequately and
fully perform the duties that Executive was performing for Company when the
disability began.  If at any time during the Term, the insurance carrier or
administrator of Company’s long-term disability plan or, if applicable, the
physician mutually agreed upon by Company and Executive makes a determination
with respect to Executive's disability, that determination shall be final,
conclusive, and binding upon Company, Executive, and their successors in
interest.
 
10.           Termination.  Company may terminate Executive for “cause,” which
termination shall be immediate.  Upon such termination for “cause,” the Term
shall be deemed to have ended and all obligations of Company under this
Agreement shall cease immediately; provided, Executive shall be entitled to be
paid for services rendered up to the time of actual termination.  Should Company
terminate Executive other than for “cause,” Executive shall continue to be paid
his Annual Base Salary (but no other amounts related to any employee benefit
plans and no further accrual of vacation, sick or holiday time) until the end of
that Term, even though he is no longer working for Company, which payment shall
be specifically conditioned upon and in exchange for any written releases deemed
appropriate by Company.  After that Term shall have ended, all obligations of
Company under the Agreement shall cease.  Should Executive terminate employment
with Company for any reason, that Term shall be deemed to have ended immediately
and all obligations of Company under this Agreement shall cease; provided,
Company shall be entitled to damages if at least ninety (90) days prior written
notice was not provided to Company by Executive.  For purposes of this
Agreement, termination by Company of Executive's employment for “cause” shall
mean termination upon (a) the willful and continued failure by Executive to
perform his duties with Company; or (b) the willful engaging by Executive in
misconduct demonstrably injurious to Company; (c) the willful engaging by
Executive of fraud or dishonesty; (d) breach of fiduciary duty involving
personal profit; or (e) commission of any federal or state felony or criminal
offense (misdemeanor traffic offenses classified as criminal offenses,
notwithstanding).  For purposes of this definition, no act, or failure to act,
on Executive's part shall be considered “willful” unless done, or admitted to be
done, by Executive not in good faith and without reasonable belief that
Executive's action or omission was in the best interest of Company.  Any amounts
due the Executive in connection with any unexpired term may be accelerated,
without discount, at the discretion of the Executive, upon a change in control
of the Company.  A change in control shall, for purposes of this paragraph, be
defined as a change in ownership of 50% or more within a 12 month period as a
result of a single transaction or a series of transactions with one or more
related buyers or a consortium of buyers.  In addition, a change in control
shall also include any sale, merger, consolidation or leveraged buyout of the
Company resulting in the Company no longer being public as a standalone
company.  Executive shall be indemnified by the Company against any excise taxes
(in connection with parachute payments) or additional taxes, other than ordinary
income taxes, due to the acceleration of such payments.
 
11.           Resolution of Disputes and Governing Law.  Executive and Company
agree that any dispute arising hereunder or out of any further relationship
shall, at the option of Company, be resolved by the Fayette Circuit Court,
Fayette County, Kentucky, or by binding arbitration in accordance with the rules
adopted by the American Arbitration Association (except that such rules shall be
modified so that any arbitration award shall be made no later than ninety (90)
days after arbitrator(s) are appointed), with any such arbitration proceedings
to take place in Lexington, Kentucky.  If Company should elect to resolve a
dispute in the Fayette Circuit Court, such court shall have exclusive
jurisdiction and Executive agree to and does hereby waive the right to a jury
trial.  All parties agree that no party shall be entitled to, or recover for,
consequential, punitive, exemplary or extraordinary damages.  This Agreement has
been negotiated and executed in the Commonwealth of Kentucky and shall be
construed and enforced in accordance with the laws of that state.
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.           Parties Affected.  This Agreement shall inure to and shall be
binding upon the parties hereto, the successors and assigns of Company, and the
heirs and personal representatives of Executive.
 
13.           Notices.  All notices required to be given under the terms of this
Agreement shall be in writing, shall be effective upon receipt, and shall be
delivered to the addressee in person or mailed by certified mail, return receipt
requested, to such person’s last known address as shown from Company’s records.
 
14.           Assignment.  The services to be rendered by Executive under this
Agreement are unique and personal, and Executive may not assign any of his
rights or delegate any of his duties under this Agreement.  Except as provided
in the immediately preceding sen­tence, this Agreement shall benefit Executive
and his heirs and per­sonal representatives.
 
15.           Severability and No Violation.  If any provision of this Agreement
or its application shall be invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of all other applications of that
provision and of all other provisions and applications hereof shall not in any
way be affected or impaired and such invalid, illegal or unenforceable provision
or applications thereof shall be modified to the extent necessary such that it
and the Agreement shall then be enforced to the maximum extent allowed by
applicable law. Executive represents that in signing this Agreement he will not
violate any other agreement to which he is a party.
 
16.           Non-Waiver.  A delay or failure by either party to exercise a
right under this Agreement, or a partial or single exercise of that right, shall
not constitute a waiver of that or any other right.
 
17.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Agreement.
 
18.           Entire Contract.  This Agreement constitutes the entire
understanding and agreement between Company and Executive with regard to all
matters herein and supersedes any prior agreements and discussions between the
parties.  There are no other agreements, conditions or representations, oral or
written, expressed or implied with regard thereto.  This Agreement may be
amended only in writing, signed by both parties; provided, Company may amend the
Agreement as necessary to avoid the Agreement being subject to Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and the regulations
thereunder, or to comply with Section 409A of the Code and the regulations
thereunder if necessary.  Any further agreement of the parties on any matter,
including matters unrelated to this Agreement, shall be binding and enforceable
only if in writing, signed by both parties.
 
19.           Headings. The headings in this Agreement have been inserted solely
for convenience of reference and shall not be considered in the interpretation
or construction of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date set forth in the preamble hereto.
 

  MEDPRO SAFETY PRODUCTS, INC.          
 
By:
/s/ William C. Turner       William C. Turner       CEO                    
Executive:               /s/ Marc T. Ray       Marc T. Ray  

 
 
-5-

--------------------------------------------------------------------------------

 